Citation Nr: 9914578	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.  

The veteran's record of service (DD-214) shows his 
decorations include a Purple Heart, a Bronze Service Medal 
with V device, and a Korean Service Medal with 3 Bronze 
Campaign Stars with 1st Oak Leaf Cluster.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  The RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service-connected disabilities are shell 
fragment wound to the left foot with ankylosis of the second 
toe with retained foreign bodies which is 20 percent 
disabling; shell fragment wounds to the pleural cavity with 
retained foreign bodies which is 20 percent disabling; scar 
and shell fragment wound to the right thigh, Muscle Group 
XIV, which is 10 percent disabling; scars and shell fragment 
wound to the right arm, Muscle Group V, which is 10 percent 
disabling; damage to the left inferior laryngeal nerve with 
mild dysphagia and shortness of breath which is 10 percent 
disabling; and scars due to multiple shell fragment wounds 
which is zero percent disabling.  The combined schedular 
evaluation is 60 percent (bilateral factor considered).


In February 1997, the veteran filed an application for 
increased compensation based upon unemployability.  He 
indicated that he had last worked full-time in February 1975.  
He became too disabled to work in March 1975.  The veteran 
reported that he last worked for a sign company as a sign 
hanger from 1973 to 1975.  He worked 40 hours a week.  Prior 
to that, he worked for sign companies from 1968 to 1973.  He 
stated that he completed seven years of grade school and he 
had some training in welding and art.    

In April 1998 the RO granted service connection for damage to 
the left inferior laryngeal nerve with mild dysphagia and 
shortness of breath.  A 10 percent evaluation was assigned 
effective March 17, 1997.  A 20 percent evaluation was 
assigned to the service-connected shell fragment wound to the 
left foot with ankylosis of the second toe with retained 
foreign bodies effective March 17, 1997.  The 20 percent 
evaluation assigned to the service-connected shell fragment 
wounds to the pleural cavity with retained foreign bodies was 
continued.  The 10 percent evaluations assigned to the 
service-connected scar due to the shell fragment wound to the 
right thigh, Muscle Group XIV, and the scar due to the shell 
fragment wound to the right arm, Muscle Group V were 
continued.  The noncompensable evaluation assigned to the 
service-connected scars due to multiple shell fragment wounds 
were continued.  The veteran's claim for entitlement to a 
total rating due to individual unemployability due to 
service-connected disabilities was denied.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1998).  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1998).


Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

As noted, the VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that a veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of his or her service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
For a claimant to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
the norm of such veteran.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993);  38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  



The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, neither his non-
service-connected disabilities nor advancing age may be 
considered.  Id.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91), 57 Fed. 
Reg. 2317 (1992); See also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

The Board notes that while there are recent examinations of 
the appellant of record with respect to the current nature 
and extent of severity of his service-connected disabilities, 
there is no medical opinion as to whether service-connected 
disabilities alone have rendered him unable to obtain and 
retain substantially gainful employment.  

With regard to conclusions on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, etc., the 
Court has repeatedly admonished that VA cannot substitute its 
own judgment or opinion for that of a medical expert.  Colvin 
v. Derwinski, 1 Vet. App. 761 (1991).


The veteran's VA Vocational and Rehabilitation folder was not 
considered in the determination as to whether he is 
unemployable due to his service-connected disabilities.  His 
representative requested a Social and Industrial Survey to 
assess the veteran's ability to undertake employment in view 
of the nature and extent of severity of his service-connected 
disabilities.

The record shows the veteran reported he was in receipt of 
Social Security Disability benefits when he was previously 
examined by VA in September 1982.  The Court has held that 
the medical records utilized by the Social Security 
Administration in awarding disability benefits should be the 
subject of review by VA in determining a veteran's 
eligibility to receive total disability benefits based on 
inability to work.  Massors v. Derwinski, 2 Vet. App. 181 
(1992).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran 
through his representative and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical health care providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for his service-
connected disabilities in previous years.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should obtain and associate 
with the claims file the veteran's VA 
Vocational and Rehabilitation folder.

4.  The RO should conduct a Social and 
Industrial Survey of the veteran to 
ascertain his ability to undertake 
gainful employment in view of his 
service-connected disabilities.

5.  The RO should arrange for a VA 
examination(s) of the veteran's service-
connected disabilities by an appropriate 
specialist(s) for the purpose of 
ascertaining his overall ability to work 
in view of the aggregate nature and 
extent of severity of his service-
connected disabilities.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s) and 
the examiner(s) must annotate the 
examination report(s) in this regard.  
Any further indicated special studies 
must be conducted.  The examiner(s) must 
be requested to provide an opinion as to 
whether the veteran's service-connected 
disabilities only have rendered him 
unemployable for VA compensation 
purposes.  Any opinion(s) expressed must 
be accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) and 
required opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability evaluation for 
compensation purposes on the basis of 
individual unemployability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


